MEMORANDUM **
John Steven Holden, an Arizona state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that Mohave County jail officials acted with deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
Summary judgment was proper because Holden failed to raise a genuine issue of material fact as to whether jail officials acted with deliberate indifference as to his medical needs. See id. at 1130.
Holden’s contention that he was prevented from meaningful access to the courts lacks merit because Holden failed to show how the alleged deficiencies in the jail library prejudiced his ability to prosecute his suit. See Mayweathers v. Newland, 258 F.3d 930, 934 (9th Cir.2001).
Holden’s motion for appointment of counsel is denied. See Caruth v. Pinkney, 683 F.2d 1044, 1048 (7th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.